Citation Nr: 0617054	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-19 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for an ear condition and 
hearing loss.

2.  Entitlement to service connection for residuals of a cold 
injury to the feet.

3.  Entitlement to service connection for arthritis of the 
left and right shoulders.

4.  Entitlement to service connection for arthritis of the 
left and right hands.

5.  Entitlement to service connection for arthritis of the 
back.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active service from July 1949 to October 
1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania that denied 
service connection for residual cold injury to both feet, and 
arthritis of both hands, shoulders, and back.  In the same 
decision, the RO also found that new and material evidence 
had not been submitted to reopen a previously denied claim of 
entitlement to service connection for an ear condition or 
hearing defect.  The veteran perfected a timely appeal of 
these determinations to the Board.

In February 2006, the veteran, accompanied by his 
representative, testified at a hearing before the undersigned 
Veteran's Law Judge.  A transcript of the hearing has been 
associated with the veteran's claims file. 

The issues of entitlement to service connection for hearing 
loss, residuals of a cold injury to the feet, and arthritis 
of the hands, shoulders, and back are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  In a June 1964 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for an 
ear condition and hearing loss; that same month, the RO 
notified the veteran of that decision and his appellate 
rights; the veteran did not appeal this determination and the 
decision became final.

2.  Evidence added to the record since June 1964 is new, in 
that it is not cumulative and was not previously considered 
by decisionmakers, and material, because it bears directly 
and substantially on the issue on appeal, and is so 
significant that it must be considered in order to fairly 
decide the merits of the case. 


CONCLUSION OF LAW

1.  Evidence added to the record since the June 1964 rating 
decision is new and material; thus, the claim of entitlement 
to service connection for an ear condition and hearing loss 
is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was enacted.  VCAA has since been codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  The Board 
has considered this legislation and finds that the 
requirements of the VCAA were met in this case, albeit after 
the initial adverse decision in this case.  38 U.S.C. § 
5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  See also, Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Given the 
favorable action taken below, however, the Board finds that 
no discussion of the VCAA at this point is required.

II.  New and material evidence.

Initially, the Board notes that the VCAA is effective 
November 9, 2000, with the exception of the amendment to 
38 C.F.R. § 3.156(a), which is effective August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  The amended definition of new 
and material evidence, codified at 38 C.F.R. § 3.156(a), is 
not liberalizing and applies only to claims to reopen a 
finally decided claim received on or after August 29, 2001.  
66 Fed. Reg. 45,620, 45,629; see also Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1353 
(Fed. Cir. 2003).  It does not apply to the veteran's claim 
to reopen because the veteran filed it at the RO before 
August 2001.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition.  
38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  As defined by the regulation in effect when the 
veteran filed his application to reopen his claim, new and 
material evidence meant evidence not previously submitted to 
agency decision makers, which bore directly and substantially 
upon the specific matter under consideration, which was 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled was so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

Evidence associated with the claims folder since the June 
1964 rating decision that denied service connection for an 
ear condition and hearing loss includes private and VA 
medical records, testimony of the veteran before the Board, 
and lay and other statements and written argument submitted 
by or on behalf of the veteran.

Of particular significance are the VA medical records 
indicating that the veteran suffers from bilateral 
otosclerosis and had a right stapedectomy.  Both ear drums 
were noted to be scarred and the veteran has been diagnosed 
with moderate hearing loss in the right ear and severe mixed 
hearing loss in the left ear.  Discrimination was noted to be 
88% in the right ear and 80% in the left.  The record also 
contains lay statements and the veteran's testimony before 
the Board indicating that the veteran has had hearing 
problems for some time and that the veteran's condition may 
have originated on active duty when he was exposed to 
acoustic trauma as an operator of .50 caliber machine guns 
during the Korean Conflict. This evidence bears directly and 
substantially upon the specific matter under consideration.  
This evidence is also neither cumulative nor redundant, and 
by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the veteran's claim of 
service connection.  Having determined that new and material 
evidence has been added to the record, the veteran's claim of 
service connection for this condition is reopened.


ORDER

As new and material evidence has been presented, the 
veteran's claim of entitlement to service connection for an 
ear condition and hearing loss is reopened; the appeal is 
granted to this extent only.


REMAND

After a careful review of the claims folder, the Board finds 
that the veteran's claims of entitlement to service 
connection for an ear condition and hearing loss, residuals 
of a cold injury to the feet, and arthritis of the hands, 
shoulders, and back, must be remanded for further action.  

The Board first notes that the record indicates that there 
are outstanding medical records that may be relevant to the 
veteran's claims.  Specifically, the veteran indicated that 
he has received treatment from Allen Ear, Nose, and Throat 
Association, Hearing Aid Services of Allentown, and Lehigh-
Northampton Family Practice.  No records of care from these 
facilities, however, have been associated with the veteran's 
claims file.  Upon remand, therefore, the RO should request 
these records.  The RO should also update the veteran's 
claims file with any records of treatment from the Wilkes-
Barre VA Medical Center dated after May 2004.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).

With respect to the veteran's ear and hearing loss claim, the 
veteran testified that during service he drove a half track 
and operated .50 caliber machine guns.  The veteran has been 
diagnosed with bilateral otosclerosis and had a right 
stapedectomy.  Both ear drums have been noted to be scarred 
and the veteran has been diagnosed with moderate hearing loss 
in the right ear and severe mixed hearing loss in the left 
ear with discrimination scores of 88% in the right ear and 
80% in the left.  The record also contains lay statements and 
the veteran's testimony before the Board indicating that the 
veteran has had hearing problems for some time and that the 
veteran's condition may have originated on active duty when 
he was exposed to acoustic trauma as an operator of .50 
caliber machine guns during the Korean Conflict.  The 
veteran, however, has not been afforded a VA audiological 
examination in connection with his claim in order to 
determine the nature of any ear condition and hearing loss 
found to be present and whether such conditions may be 
related to his time in the service.

Therefore, this issue must be remanded for further 
development, to include affording the veteran a pertinent VA 
examination.  After determining the current nature, extent 
and etiology of any ear condition and hearing loss found to 
be present, the examiner should offer an opinion as to the 
likelihood that any disability found to be present is related 
to or had its onset during service, including occupational 
noise exposure in the service.  Pursuant to the VCAA, such an 
examination is necessary to adjudicate this claim.  See 
38 U.S.C.A § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
request that he identify all VA and non-
VA health care providers, not already 
associated with the veteran's claims 
file, that have treated him since service 
for any ear condition and hearing loss, 
residuals of a cold injury to the feet, 
and arthritis of the shoulder, hands, and 
back.  This should specifically include 
examination and treatment records for the 
veteran from the Allen Ear, Nose, and 
Throat Association, Hearing Aid Services 
of Allentown, and Lehigh-Northampton 
Family Practice, each dated since 
service, and also from the Wilkes-Barre 
VA Medical Center dated after May 2004.  
The aid of the veteran in securing these 
records, to include providing necessary 
authorizations, should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
veteran should be informed in writing. 

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and extent of any ear condition 
and hearing loss found to be present.  
All necessary special studies or tests 
should be accomplished.  It is imperative 
that the examiner who is designated to 
examine the veteran reviews the evidence 
in the claims folder, including a 
complete copy of this REMAND, and 
acknowledges such review in the 
examination report.  The report of 
examination should contain a detailed 
account of all manifestations of any ear 
condition and hearing loss, found to be 
present.  If the examiner diagnoses the 
veteran as having an ear condition or 
hearing loss, the examiner should offer 
an opinion as to whether it is at least 
as likely as not that the veteran's 
condition(s) was caused by or had its 
onset during service.  In doing, so the 
examiner should specifically comment on 
the veteran's testimony that he operated 
.50 caliber machine guns during the 
Korean Conflict, and his deteriorated 
hearing since that time.  

If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should 
clearly indicate that.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a legible report.

3.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record, the RO must again review the 
veteran's claims.  If applicable, the RO 
should consider 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d) when adjudicating 
the veteran's claims.  If any 
determination remains adverse to the 
veteran, the veteran must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


